 1
 2
                                                                         O
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES HENDERSON,                           Case No. 2:18-cv-09212-PSG (KES)
12                 Petitioner,
13          v.                                 ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
14   RALPH DIAZ,                                STATES MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
18   other records on file herein, and the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 20). Further, the Court has engaged in a de novo
20   review of those portions of the Report and Recommendation to which objections
21   (Dkt. 23) have been made. The Court accepts the report, findings, and
22   recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Petition without prejudice for failure to exhaust state remedies.
25
26   DATED: May 16, 2019                    ____________________________________
                                            ____________________________________
27                                          Philip
                                            Phillip S. Gutierrez
                                            UNITED STATES DISTRICT JUDGE
28
